Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in regard to applicant’s arguments filed on 12 August 2021. Claims 1, 10, and 18 have been amended.

Claims 1-20 are allowed over the prior art of record and in light of applicant’s amendment and arguments filed on 12 August 2021.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach and suggest the combination steps of instantiating, by the client virtualization system and in response to the service request, a virtualized device management client to serve the IoT device, the virtualized device management client hosted on the multi-access server; receiving, by the client virtualization system from a centralized device management server, a device management message transmitted by the centralized device management server for the IoT device; virtually staging, by the client virtualization system and based on the device management message and while the IoT device is offline, a configuration change that is to be performed on the IoT device; and delivering, by the client virtualization system and in response to communication from the IoT to indicate that the IoT device has come online and requests any device management messages that have been received, the device management message to the IoT device to direct the virtually staged configuration change to be performed on the IoT device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burguess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANTZ B JEAN/Primary Examiner, Art Unit 2454